UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 8, 2015 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704)364-7707 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01Regulation FD Disclosure. On January8, 2015, Swisher Hygiene Inc. (the “Company”) issued a press release announcing that it will be presenting at the 17th Annual ICR XChange Conference on Monday, January12, 2015 at the JW Marriott Orlando Grande Lakes in Orlando, Florida. The information furnished pursuant to this Item7.01, including Exhibit 99.1 and any information presented at the conference, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Exhibit Description Press release, dated January 8, 2015, regarding the 17th Annual ICR XChange Conference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISHER HYGIENE INC. Date: January 8, 2015 By: /s/William T. Nanovsky William T. Nanovsky Senior Vice President and Chief Financial Officer EXHIBIT INDEX ExhibitNo. Exhibit Description Press release, dated January 8, 2015, regarding the 17th Annual ICR XChange Conference.
